—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered July 7, 1994, which denied defendants’ motion to amend their answer so as to assert counterclaims against plaintiff parent, unanimously affirmed, without costs.
We affirm for the reasons stated in Nieves v 1097 Walton Realty Co. (220 AD2d 329) and Rosario v Bann Hous. Corp. (220 AD2d 345), holding that claims by a landlord that amount to negligent parental supervision are precluded under the circumstances here prevailing. Concur—Sullivan, J. P., Ellerin, Nardelli and Tom, JJ.